Exhibit 10.2

 

SPIN-OFF AGREEMENT

 

This SPIN-OFF AGREEMENT, dated as of March 23, 2018, (this “Agreement”), is
entered into by and among Gratitude Health, Inc., a Nevada corporation (the
“Seller”), and Hamid Emarlou, a shareholder of the Seller (the “Buyer”).

 

RECITALS:

 

WHEREAS, Seller presently owns 100,000 shares of the issued and outstanding
common stock (the “VAPIRCA Shares”) in of Vapir, Inc., a California corporation
(“VAPIRCA”) representing 100% of the issued and outstanding common stock of
VAPIRCA. VAPIRCA is engaged in the business manufacturing and distribution of
vaporizer technologies (the “VAPIRCA Business”);

 

WHEREAS, Buyer owns 36,309,768 shares of the Seller’s issued and outstanding
$0.001 par value common stock (“Seller’s Common Stock”);

 

WHEREAS, Buyer desires to purchase the VAPIRCA Shares from Seller, and assume
all responsibility for and pay all other debts, obligations and liabilities of
VAPIRCA existing prior to the Closing Date, on the terms and subject to the
conditions specified in this Agreement; and

 

WHEREAS, Seller desires to sell and transfer the VAPIRCA Shares and the Assumed
Liabilities (as defined below) related to the VAPIRCA Shares, on the terms and
subject to the conditions specified in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

 

1.SALE OF SHARES AND ASSUMPTION OF AND LIABILITIES.

 

Subject to the terms and conditions provided below:

 

1.1.Assignment and Assumption of Liabilities. Prior to the Closing (as defined
below), Seller shall transfer and assign all of the Assumed Liabilities to
VAPIRCA.

 

1.2.Sale and Purchase. Pursuant to the terms and conditions set forth herein,
Seller hereby agrees to sell, assign, and deliver to Buyer at the Closing all
right, title and interest in and to the VAPIRCA Shares, and Buyer agrees to
accept the same from Seller.

 

1.3.Assignment of Assets. Prior to the Closing, Seller shall transfer, assign,
and deliver to VAPIRCA all right, title and interest in and to the assets and
rights, together with any replacements thereof and additions thereto made
between the date hereof and the Closing, as hereafter described in this Section
1.3 (collectively, the “Assigned Assets”), including the following: 

 

1.3.1.All cash, property, real estate, equipment, and other assets of
VAPIRCA, except any cash amounts raised in connection with the Seller on a
non-consolidated basis and the operation of any other businesses unrelated to
the VAPIRCA Business; and

 

1.3.2.All goodwill and intangibles associated with the VAPIRCA Business.

 



 -1- 

 

 

1.4.Assignment and Assumption of Liabilities. Prior to the Closing, Seller shall
transfer, assign, and deliver to VAPIRCA, depending on which entity incurred
such liability, all the following liabilities (the “Assumed Liabilities”):

 

1.4.1.such liabilities, obligations and commitments of the Seller arising or
accruing during the period commencing after the date hereof and Closing Date (as
defined below) under any contracts of the Seller related to VAPIRCA Business;

 

1.4.2.any product liability or similar claim for injury to persons or property,
regardless of when made or asserted, which arises out of or is based upon any
express or implied representation, warranty or agreement made by VAPIRCA or
their agents, or which are imposed by operation of law or otherwise, in
connection with any sales or service performed by or on behalf of VAPIRCA on or
prior to the Closing Date;

 

1.4.3.any liability or obligations to any current or former employees, agents,
independent contractors or creditors of VAPIRCA or under any plan or arrangement
with respect thereto, including, without limitation, liabilities and obligations
(A) under any life, health, accident, disability or any other employee benefit
plan, and (B) under any pension, profit sharing, stock bonus, deferred
compensation, retirement, bonus or other current or former employee compensation
or pension benefit plan or post-retirement benefit plan to which VAPIRCA is a
party or under which VAPIRCA has any obligation, or which is maintained, or to
which contributions have been made, by VAPIRCA or any predecessor, and (C) for
wages, salaries, bonuses, commissions, severance, sick pay, vacation or holiday
pay, overtime or other benefits related to the VAPIRCA Business;

 

1.4.4.any liabilities for any tax, assessment or other governmental imposition
of any type or description, including, without limitation, any federal income or
excess profits taxes or state or federal income, sales, use, excise, ad valorem
or franchise taxes, together with any interest, assessments and penalties
thereon arising out of or attributable to the conduct of VAPIRCA’s operations
and the VAPIRCA Business prior to the Closing Date or VAPIRCA’s federal income
or capital gain taxes or state, or local income or franchise taxes arising by
virtue of the transactions contemplated by this Agreement or otherwise;

 

1.4.5.any liability (i) which arises out of or in connection with any breach or
default by VAPIRCA occurring prior to the Closing under any of the contracts or
leases, (ii) which arises out of or in connection with any violation by VAPIRCA
of any requirement of law prior to the Closing Date, (iii) which relates to the
VAPIRCA Business (including those arising under any contracts) to the extent
relating to periods prior to the Closing Date;

 

1.4.6.any liability arising out of or in connection with litigation or other
legal proceedings, claims or investigations related to the VAPIRCA Business and
operations, regardless of when made or asserted, including, without limitation,
contract, tort, intellectual property, infringement or misappropriation, crime,
fraudulent conveyance, workers’ compensation, product liability or similar claim
for injury to persons or property which arises out of or is based upon any
express or implied warranty, representation or agreement of VAPIRCA or their
employees or agents, or which is imposed by law or otherwise; and 

 

1.4.7.any liabilities, trade payables or other costs of operating the VAPIRCA
Business prior to the Closing Date (excluding the Retained Liabilities).

 

1.5.Assignment and Assumption of Liabilities. Prior to the Closing, Seller shall
transfer and assign all of the Assumed Liabilities to VAPIRCA. The sale of the
VAPIRCA Business shall be accomplished through a sale by Seller of the VAPIRCA
Shares to Buyer.

 



 -2- 

 

 

2.TRANSFER OF SHARES

 

2.1.Transfer of Shares. Subject to the terms and conditions provided below,
Seller shall exchange all of the VAPIRCA Shares for all of Buyer’s common
capital stock of the Seller on the Closing Date (as defined in Section 3.1
below) in the following amounts (the “Exchange Price”).

 

3.CLOSING.

 

3.1.Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place exactly ten (10) days from the Closing of that
certain Share Exchange Agreement between the Seller, the Buyer and Gratitude
Health, Inc.(the “Share Exchange”), attached hereto as Exhibit A (the “Closing
Date”) or such date mutually agreed upon by the parties, subject to the
satisfaction of all conditions precedent described in Sections VIII and IX
hereof, but not earlier than the closing of the Share Exchange.

 

3.2.Procedure at the Closing. At the Closing, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):

 

3.2.1.At the Closing, Seller shall deliver to Buyer (A) appropriate stock powers
and certificates, bills of sale and other assignment documentation reasonably
satisfactory to Buyer transferring Seller’s right, title and interest in the
VAPIRCA Shares, and (B) such other documents as may be required under applicable
law or reasonably requested by Buyer to transfer ownership of the VAPIRCA Shares
to Buyer as provided for herein; and

 

3.2.2.At the Closing, Buyer shall deliver to Seller (A) the one or more
applicable stock certificates evidencing the Seller’s Common Stock, duly
endorsed in blank or accompanied by stock powers duly executed with signature
guaranteed in blank, or other instruments of transfer in form and substance
reasonably satisfactory to Seller’s transfer agent, (B) any documentary evidence
of the due recordation in the Seller’s share register of Buyer’s full and
unrestricted title to the Seller’s Common Stock, and (C) such other documents as
may be required under applicable law or reasonably requested by Seller to
terminate Buyer’s ownership interest in the Seller Shares. 

 

4.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer hereby represents and warrants to Seller that:

 

4.1.Capacity and Enforceability. Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents relating to the transactions contemplated hereunder
constitute valid and binding agreements of Buyer, enforceable in accordance with
their respective terms.

 

4.2.Compliance. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law, or regulation to which Buyer
is a party, or by which Buyer is bound.

 

4.3.Liabilities.

 

4.3.1.Following the Closing, Seller will, except as to the Retained Liabilities
which the parties acknowledge shall be retained by Seller and paid at Closing,
have no other liability for any debts, liabilities or obligations of VAPIRCA,
the VAPIRCA Shares, or the business or activities of VAPIRCA prior to the
Closing, and there are no outstanding guaranties, performance or payment bonds,
letters of credit or other contingent contractual obligations that have been
undertaken by Seller directly or indirectly in relation to the business of
Seller prior to the Closing, and that may survive the Closing.

 

4.3.2.Retained Liabilities shall be those liabilities identified and described
on Schedule 4.3.2 attached hereto.

 



 -3- 

 

 

5.SELLER’S REPRESENTATIONS AND WARRANTIES.

 

Seller hereby represents and warrants to Buyer that:

 

5.1.Organization and Good Standing. Seller, and VAPIRCA are corporations duly
incorporated, validly existing, and in good standing under the respective laws
of the state of their organization.

 

5.2.Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute valid and binding agreements of Seller enforceable in accordance with
their terms.

 

5.3.Ownership. Seller is the sole record and beneficial owner of the VAPIRCA
Shares, has good and marketable title to such shares, free and clear of all
Encumbrances (hereafter defined), other than applicable restrictions under
applicable securities laws, and has full legal right and power to sell, transfer
and deliver the VAPIRCA Shares to each of the respective Buyer in accordance
with this Agreement. “Encumbrances” means any liens, pledges, hypothecations,
charges, adverse claims, options, preferential arrangements, or restrictions of
any kind, including, without limitation, any restriction of the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership.
Upon the execution and delivery of this Agreement, Buyer will receive good and
marketable title to their VAPIRCA Shares, free and clear of all Encumbrances,
other than restrictions imposed pursuant to any applicable securities laws and
regulations. There are no stockholders’ agreements, voting trust, proxies,
options, rights of first refusal or any other agreements or understandings with
respect to the VAPIRCA Shares.

 

5.4.Further Assistance. The Seller agrees to execute and deliver such other
documents and to perform such other acts as shall be necessary to effectuate the
purposes of this Agreement.

 

5.5.Approvals and Consents. Seller has obtained all required approvals and
consents in connection with the transactions contemplated hereby, and
performance in accordance with the terms hereof and thereof, including but not
limited to obtaining shareholder approval.

 

6.OBLIGATIONS OF BUYER PENDING CLOSING. 

 

Buyer covenants and agrees that between the date hereof and the Closing:

 

6.1.Not Impair Performance. Buyer shall not take any action that would cause the
conditions upon the obligations of the parties hereto to affect the transactions
contemplated hereby not to be fulfilled, including, without limitation, taking
or causing to be taken, any action that would cause the representations and
warranties made by any party herein not to be true, correct and accurate as of
the Closing.

 

6.2.Assist Performance. Buyer shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Buyer and to make and/or obtain any necessary filings and consents in order
to consummate the transactions contemplated by this Agreement. 

 



 -4- 

 

 

7.OBLIGATIONS OF SELLER PENDING CLOSING.

 

Seller covenants and agrees that between the date hereof and the Closing:

 

7.1.Business as Usual. Seller shall operate the VAPIRCA Business in accordance
with past practices, and shall use best efforts to preserve its goodwill and the
goodwill of its employees, customers and others having business dealings with
it. Without limiting the generality of the foregoing, from the date of this
Agreement until the Closing Date, Seller shall (a) make all normal and customary
repairs to its equipment, assets and facilities, (b) keep in force all
insurance, (c) preserve in full force and effect all material franchises,
licenses, contracts and real property interests and comply in all material
respects with all laws and regulations, (d) collect all accounts receivable and
pay all trade creditors in the ordinary course of business at intervals
historically experienced, and (e) preserve and maintain its assets in their
current operating condition and repair, ordinary wear and tear excepted. From
the date of this Agreement until the Closing Date, Seller shall not (i) amend,
terminate, or surrender any material franchise, license, contract, or real
property interest, or (ii) sell or dispose of any of its assets except in the
ordinary course of business. Seller shall not take or omit to take any action
that results in Buyer incurring any liability or obligation prior to or in
connection with the Closing.

 

7.2.Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to affect
the transactions contemplated hereby not to be fulfilled, including taking or
causing to be taken any action which would cause the representations and
warranties made by any party herein not to be materially true, correct and
accurate as of the Closing, or in any way impairing the ability of Buyer to
satisfy his obligations as provided in Article VI.

 

7.3.Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Buyer’s obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Buyer to make and/or obtain any necessary
filings and consents. Seller shall comply with its obligations under this
Agreement.

 

8.SELLER’S CONDITIONS PRECEDENT TO CLOSING.

 

The obligations of Seller to close the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing of each of
the following conditions precedent:

 

8.1.Representations and Warranties; Performance. All representations and
warranties of Buyer contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyer
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyer at or prior to the
Closing.

 

8.2.Additional Documents. Buyer shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.

 



 -5- 

 

 

8.3.No Adverse Action. There shall not be in effect any temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition (including, any
statute, rule, regulation, injunction, order or decree proposed, enacted,
enforced, promulgated, issued or deemed applicable to, or any consent or
approval withheld with respect to, the sale of the VAPIRCA) preventing the
consummation of the sale, however, that the parties invoking this condition
shall use all commercially reasonable efforts to have any such order or
injunction vacated;

 

9.BUYER’S CONDITIONS PRECEDENT TO CLOSING.

 

The obligation of Buyer to close the transactions contemplated by this Agreement
is subject to the satisfaction at or prior to the Closing of each of the
following conditions precedent (any and all of which may be waived by Buyer in
writing):

 

9.1.Representations and Warranties; Performance. All representations and
warranties of Seller contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing with the same effect as though
such representations and warranties were made at and as of the Closing. Seller
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by them at or prior to the
Closing.

 

9.2.Additional Documents. The Seller shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of its
obligations hereunder.

 

10.OTHER AGREEMENTS.

 

10.1.Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.

 

10.2.Confidentiality. Buyer shall not make any public announcements concerning
this transaction without the prior written agreement of Seller, other than as
may be required by applicable law or judicial process. If for any reason the
transactions contemplated hereby are not consummated, then Buyer shall return
any information received by Buyer from Seller, and Buyer shall cause all
confidential information obtained by Buyer concerning Seller and its business to
be treated as such.

 

10.3.Brokers’ Fees. In connection with the transaction specifically contemplated
by this Agreement, no party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.

 

10.4.Access to Information Post-Closing, Cooperation.

 

10.4.1.Following the Closing, Buyer shall afford to Seller and its authorized
accountants, counsel and other designated representatives, reasonable access
(and including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
allow records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) within the possession or control of
Buyer relating to the VAPIRCA Business insofar as such access is reasonably
required by Seller. Information may be requested under this Section 10.4(a) for,
without limitation, audit, accounting, claims, litigation, and tax purposes, as
well as for purposes of fulfilling disclosure and reporting obligations and
performing this Agreement and the transactions contemplated hereby. No files,
books or records regarding the VAPIRCA Business existing at the Closing Date
shall be destroyed by Buyer after Closing but prior to the expiration of any
period during which such files, books or records are required to be maintained
and preserved by applicable law without giving Seller at least 30 days’ prior
written notice, during which time Seller shall have the right to examine and to
remove any such files, books, and records prior to their destruction. 

 



 -6- 

 

 

10.4.2.Following the Closing, Seller shall afford to Buyer and its authorized
accountants, counsel, and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the VAPIRCA
Business insofar as such access is reasonably required by Buyer. Information may
be requested under this Section 10.4(b) for, without limitation, audit,
accounting, claims, litigation, and tax purposes as well as for purposes of
fulfilling disclosure and reporting obligations and for performing this
Agreement and the transactions contemplated hereby. No files, books or records
of the VAPIRCA Business existing at the Closing Date shall be destroyed by
Seller after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving Buyer at least 30 days’ prior written notice,
during which time Buyer shall have the right to examine and to remove any such
files, books, and records prior to their destruction.

 

10.4.3.At all times following the Closing, Seller and Buyer shall use their
reasonable efforts to make available to the other upon written request, the
current and former officers, directors, employees, and agents of Seller for any
of the purposes set forth in Section 10.4(a) or (b) above or as witnesses to the
extent that such persons may reasonably be required in connection with any
legal, administrative, or other proceedings in which Seller or Buyer may from
time to be involved.

 

10.4.4.The party to whom any Information or witnesses are provided under this
Section 10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.

 

10.4.5.Seller, Buyer and their respective employees and agents shall each hold
in strict confidence all Information concerning the other party in their
possession or furnished by the other or the other’s representative pursuant to
this Agreement with the same degree of care as such party utilizes as to such
party’s own confidential information (except to the extent that such Information
is (i) in the public domain through no fault of such party or (ii) later
lawfully acquired from any other source by such party), and each party shall not
release or disclose such Information to any other person, except such party’s
auditors, attorneys, financial advisors, bankers, other consultants and advisors
or persons to whom such party has a valid obligation to disclose such
Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.

 

10.5.Seller and Buyer shall each use their best efforts to forward promptly to
the other party all notices, claims, correspondence, and other materials which
are received and determined to pertain to the other party.

 

10.6.Seller and Buyer understand that the VAPIRCA Shares and the Seller’s Common
Stock are characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Seller and
Buyer pursuant hereto, the VAPIRCA Shares and the Seller’s Common Stock,
respectively, would be acquired in a transaction not involving a public
offering. The issuance of the VAPIRCA Shares and the Seller’s Common Stock,
respectively, is being effected in reliance upon an exemption from registration
afforded under Section 4(2) of the Securities Act and have not been registered
under the Securities Act or the securities Laws of any state of the U.S.

 



 -7- 

 

 

10.7.The certificates evidencing the VAPIRCA Shares and Seller’s Common Stock
will bear the following legend:

 

“[NEITHER] THIS SECURITY [NOR THE SECURITIES [FOR] WHICH THIS SECURITY IS
EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  TO THE EXTENT PERMITTED BY
APPLICABLE SECURITIES LAWS, THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

11.TERMINATION.

 

11.1.Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, but not later than the Closing Date:

 

11.1.1.by mutual written agreement of the Buyer and the Seller;

 

11.1.2.by the Buyer, in its sole discretion, if any of the representations or
warranties of the Seller contained herein are not in all material respects true,
accurate and complete or if the Seller materially breaches or fails to
substantially comply with any covenant or agreement contained herein and the
Seller fails to cure such breach within 10 days of prior written notice;

 

11.1.3.by the Seller, in its sole discretion, if any of the representations or
warranties of the Buyer contained herein are not in all material respects true,
accurate and complete or if the Buyer materially breaches or fails to
substantially comply with any covenant or agreement contained herein and the
Buyer fails to cure within 10 days of prior written notice; or

 

11.1.4.by either party upon written notice to the other in the event that the
Closing has not occurred by March 31, 2018, for any reason other than the
failure of the party seeking to terminate this Agreement to perform its
obligations hereunder or a breach of a representation or warranty by such party
herein. 

 

11.2.Effect of Termination. To effectuate the termination of this Agreement
pursuant to Section 11.1, written notice thereof shall promptly be delivered to
the other party hereto and this Agreement shall terminate, and the transactions
contemplated hereby shall be abandoned without further action by the other party
hereto. Notwithstanding such termination, each party shall have the right to
seek damages with respect to such termination, and shall not be precluded by the
exercise of such termination right from pursuing, subject to the terms of this
Agreement and applicable law, any cause of action or other claim it may then or
at any time thereafter have against the other party in respect of any material
breach or default by the other party hereunder.

 



 -8- 

 

 

12.INDEMNIFICATION.

 

12.1.Indemnification by Buyer.

 

12.1.1.Buyer covenants and agrees to indemnify, defend, protect and hold
harmless Seller, and its respective officers, directors, employees,
stockholders, agents, representatives and Affiliates (each a “Seller Indemnified
Party”, and, collectively, the “Seller Indemnified Parties”) at all times from
and after the date of this Agreement, from and against all losses, liabilities,
damages, claims, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(any, a “Loss” and as to two or more, collectively, “Losses”), incurred by any
Seller Indemnified Party as a result of or arising from (i) any breach of the
representations and warranties of such Buyer set forth herein or in certificates
delivered in connection herewith, (ii) any breach or nonfulfillment of any
covenant or agreement (including any other agreement of Buyer to indemnify set
forth in this Agreement) on the part of such Buyer under this Agreement, (iii)
any Assigned Asset, (iv) the conduct and operations, whether before or after
Closing, of the business of Seller pertaining to the VAPIRCA and Assumed
Liabilities, (v) claims asserted (including claims for payment of taxes),
whether before or after Closing, pertaining to the VAPIRCA Shares and Assumed
Liabilities or to the VAPIRCA Business prior to the Closing, or (vi) any federal
or state income tax payable by Seller attributable to the transactions
contemplated by this Agreement or to the business of Seller prior to the
Closing. For the purposes of this Agreement, an “Affiliate” is a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, another specified person
or entity. Notwithstanding anything to the contrary provided for herein, Buyer
total obligation under this Section 12 shall be limited to their respective
ownership interests in the VAPIRCA Shares.

 

12.1.2.Third Party Claims.

 

12.1.2.1.Defense. If any claim or liability (a “Third-Party Claim”) should be
assessed against any of the Seller Indemnified Parties by a third party after
the Closing for which Seller has an indemnification obligation under the terms
of Section 12.1.21, then the Seller Indemnified Parties shall notify Buyer
within 10 days after the Third-Party Claim is asserted by a third party (said
notification being referred to as a “Claim Notice”) and give the Buyer a
reasonable opportunity to take part in any examination of the books and records
of the Seller Indemnified Party relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and, in connection therewith, to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Seller Indemnified Parties and/or settle the Third-Party Claim. The
expenses (including reasonable attorneys’ fees) of all negotiations,
proceedings, contests, lawsuits, or settlements with respect to any Third-Party
Claim shall be borne by the Buyer. If the indemnitor agrees to assume the
defense of any Third-Party Claim in writing within 5 days after the Claim Notice
of such Third-Party Claim has been delivered, through counsel reasonably
satisfactory to Seller Indemnified Party, then the Buyer shall be entitled to
control the conduct of such defense, and any decision to settle such Third-Party
Claim, and shall be responsible for any expenses of the Seller Indemnified
Parties in connection with the defense of such Third-Party Claim so long as the
Buyer continues such defense until the final resolution of such Third-Party
Claim. The Buyer shall be responsible for paying all settlements made or
judgments entered with respect to any Third-Party Claim the defense of which has
been assumed by the Buyer. Except as provided in subsection (b) below, both the
Buyer and the Seller Indemnified Party must approve any settlement of a
Third-Party Claim. A failure by the Seller Indemnified Party to timely give the
Claim Notice shall not excuse Buyer from any indemnification liability except
only to the extent that the Buyer is materially and adversely prejudiced by such
failure. 

 

12.1.2.2.Failure to Defend. If the Buyer shall not agree to assume the defense
of any Third-Party Claim in writing within 5 days after the Claim Notice of such
Third Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Seller
Indemnified Parties may defend against such Third Party Claim in such manner as
they may deem appropriate and the Seller Indemnified Party may settle such
Third-Party Claim, in its sole discretion, on such terms as it may deem
appropriate; provided, always, that in such event, the Buyer shall (i) promptly
reimburse the Seller Indemnified Party for the amount of all settlement payments
and expenses, legal and otherwise, incurred by the Seller Indemnified Parties in
connection with the defense or settlement of such Third-Party Claim, or (ii)
shall pay, in advance of any settlement or proceedings and in installments as
reasonably agreed to by the parties, such sums and expenses reasonably expected
to be incurred in connection with the defense of the Third-Party Claim and any
settlement thereof. If no settlement of such Third-Party Claim is made, then the
Buyer shall satisfy any judgment rendered with respect to such Third-Party Claim
before the Seller Indemnified Party is required to do so, and pay all expenses,
legal or otherwise, incurred by the Seller Indemnified Party in the defense
against such Third-Party Claim.

 

12.1.3.Non-Third-Party Claims. Upon discovery of any claim for which Buyer has
an indemnification obligation under the terms of Section 12.1.1 which does not
involve a claim by a third party against the Seller Indemnified Parties, the
Seller Indemnified Parties shall give prompt notice to Buyer of such claim and,
in any case, shall give Buyer such notice within 30 days of such discovery. A
failure by Seller Indemnified Party to timely give the foregoing notice to Buyer
shall not excuse Buyer from any indemnification liability except to the extent
that Buyer is materially and adversely prejudiced by such failure.

 



 -9- 

 

 

12.2.Indemnification by Seller.

 

12.2.1.Seller covenants and agrees to indemnify, defend, protect and hold
harmless Buyer, and its respective officers, directors, employees, stockholders,
agents, representatives and Affiliates (each a “Buyer Indemnified Party”, and,
collectively, the “Buyer Indemnified Parties”) at all times from and after the
date of this Agreement, from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Buyer Indemnified Party
(any, a “Loss” and as to two or more, collectively, “Losses”), incurred by any
Buyer Indemnified Party as a result of or arising from (i) any breach of the
representations and warranties of such Seller set forth herein or in
certificates delivered in connection herewith, (ii) any breach or nonfulfillment
of any covenant or agreement (including any other agreement of Seller to
indemnify set forth in this Agreement) on the part of such Seller under this
Agreement, (iii) any Assigned Asset, (iv) the conduct and operations, whether
before or after Closing, of the business of Seller pertaining to the VAPIRCA and
Assumed Liabilities, (v) claims asserted (including claims for payment of
taxes), whether before or after Closing, pertaining to the VAPIRCA Shares and
Assumed Liabilities or to the VAPIRCA Business prior to the Closing, or (vi) any
federal or state income tax payable by Buyer attributable to the transactions
contemplated by this Agreement or to the business of Buyer prior to the Closing.
For the purposes of this Agreement, an “Affiliate” is a person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, another specified person or
entity. Notwithstanding anything to the contrary provided for herein, Seller
total obligation under this Section 12.2 shall be limited to their respective
ownership interests in the VAPIRCA Shares.

 

12.2.2.Third Party Claims.

 

12.2.2.1.Defense. If any claim or liability (a “Third-Party Claim”) should be
assessed against any of the Buyer Indemnified Parties by a third party after the
Closing for which Seller has an indemnification obligation under the terms
of Section 12.1, then the Indemnitee shall notify Seller within 10 days after
the Third-Party Claim is asserted by a third party (said notification being
referred to as a “Claim Notice”) and give the Indemnitor a reasonable
opportunity to take part in any examination of the books and records of the
Indemnitee relating to such Third-Party Claim and to assume the defense of such
Third-Party Claim and, in connection therewith, to conduct any proceedings or
negotiations relating thereto and necessary or appropriate to defend the
Indemnitee and/or settle the Third-Party Claim. The expenses (including
reasonable attorneys’ fees) of all negotiations, proceedings, contests,
lawsuits, or settlements with respect to any Third-Party Claim shall be borne by
the Seller. If the indemnitor agrees to assume the defense of any Third-Party
Claim in writing within 5 days after the Claim Notice of such Third-Party Claim
has been delivered, through counsel reasonably satisfactory to Buyer Indemnified
Parties, then the Seller shall be entitled to control the conduct of such
defense, and any decision to settle such Third-Party Claim, and shall be
responsible for any expenses of the Indemnitee in connection with the defense of
such Third-Party Claim so long as the Seller continues such defense until the
final resolution of such Third-Party Claim. The Seller shall be responsible for
paying all settlements made or judgments entered with respect to any Third-Party
Claim the defense of which has been assumed by the Seller. Except as provided in
subsection (b) below, both the Indemnitor and the Indemnitee must approve any
settlement of a Third-Party Claim. A failure by the Seller to timely give the
Claim Notice shall not excuse Buyer Indemnified Parties from any indemnification
liability except only to the extent that the Buyer Indemnified Parties are
materially and adversely prejudiced by such failure. 

 



 -10- 

 

 

12.2.2.2.Failure to Defend. If the Buyer Indemnified Parties shall not agree to
assume the defense of any Third-Party Claim in writing within 5 days after the
Claim Notice of such Third Party Claim has been delivered, or shall fail to
continue such defense until the final resolution of such Third-Party Claim, then
the Seller may defend against such Third Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate; provided,
always, that in such event, the Seller shall (i) promptly reimburse the Buyer
Indemnified Party for the amount of all settlement payments and expenses, legal
and otherwise, incurred by the Buyer Indemnified Parties in connection with the
defense or settlement of such Third-Party Claim, or (ii) shall pay, in advance
of any settlement or proceedings and in installments as reasonably agreed to by
the parties, such sums and expenses reasonably expected to be incurred in
connection with the defense of the Third-Party Claim and any settlement thereof.
If no settlement of such Third-Party Claim is made, then the Seller shall
satisfy any judgment rendered with respect to such Third-Party Claim before the
Buyer Indemnified Parties are required to do so, and pay all expenses, legal or
otherwise, incurred by the Buyer Indemnified Parties in the defense against such
Third-Party Claim.

 

12.2.3.Non-Third-Party Claims. Upon discovery of any claim for which Seller has
an indemnification obligation under the terms of Section 12.1.1 which does not
involve a claim by a third party against the Buyer Indemnified Parties, the
Buyer Indemnified Parties shall give prompt notice to Seller of such claim and,
in any case, shall give Seller such notice within 30 days of such discovery. A
failure by Buyer Indemnified Party to timely give the foregoing notice to Seller
shall not excuse Seller from any indemnification liability except to the extent
that Buyer is materially and adversely prejudiced by such failure.

 

12.3.Survival. Except as otherwise provided in this Section 12.3, all
representations and warranties made by Buyer and Seller in connection with this
Agreement shall survive the Closing. Anything in this Agreement to the contrary
notwithstanding, the liability of all Indemnitors under this Article XII shall
terminate on the of the Closing Date, except with respect to (a) liability for
any item as to which, prior to the first (1st) anniversary of the Closing Date,
any Indemnitee shall have asserted a Claim in writing, which Claim shall
identify its basis with reasonable specificity, in which case the liability for
such Claim shall continue until it shall have been finally settled, decided or
adjudicated, (b) liability of any party for Losses for which such party has an
indemnification obligation, incurred as a result of such party’s material breach
of any covenant or agreement to be performed by such party after the Closing,
(c) liability of Buyer or Seller for Losses incurred by the respective
Indemnified Party due to material breaches of its representations and warranties
in Section of this Agreement, and (d) liability of Buyer for Losses arising out
of Third-Party Claims for which Buyer or Seller has an indemnification
obligation, which liability shall survive until the statute of limitation
applicable to any third party’s right to assert a Third-Party Claim bars
assertion of such claim.

 

13.MISCELLANEOUS.

 

13.1.Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:

 

If to the Purchaser:  

Vapir, Inc.

3511 Ruder Street

Santa Clara, CA 95051

Attn: Chief Executive Officer

Telephone No.: (800) 841-1022

      If to the Seller to:  

Gratitude Health, Inc.

11231 US Highway 1, Suite 200

North Palm Beach, FL 33408

Attn: Chief Executive Officer

Telephone No.: (561) 227-2727

 

or to such other address as any party hereto shall specify pursuant to
this Section 13.1 from time to time.

 



 -11- 

 

 

13.2.Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

 

13.3.Time. Time is of the essence with respect to this Agreement.

 

13.4.Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal, and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

 

13.5.Further Acts and Assurances. From and after the Closing, Seller and Buyer
agree that each will act in a manner supporting compliance, including compliance
by its Affiliates, with all of its obligations under this Agreement and, from
time to time, shall, at the request of another party hereto, and without further
consideration, cause the execution and delivery of such other instruments of
conveyance, transfer, assignment or assumption and take such other action or
execute such other documents as such party may reasonably request in order more
effectively to convey, transfer to and vest in Buyer, possession of, all VAPIRCA
Shares and Assumed Liabilities, and to convey, transfer to and vest in Seller or
otherwise terminate, all right, title and interest of Buyer in the Seller’s
Shares, and, in the case of any contracts and rights regarding the VAPIRCA
Business that cannot be effectively transferred without the consent or approval
of another person that is unobtainable, to use its best reasonable efforts to
ensure that Buyer receives the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.

 

13.6.Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended, except by a writing signed by each party, and
cannot be terminated orally or by course of conduct. No provision hereof can be
waived, except by a writing signed by the party against whom such waiver is to
be enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given. 

 

13.7.Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties, provided that Buyer may assign his rights to receive the VAPIRCA Shares
to an entity controlled by Buyer.

 

13.8.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts or choice of laws thereof.

 



 -12- 

 

 

13.9.Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

 

13.10.Section Headings and Gender. The section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter and the singular shall include the plural, and vice versa, whenever, and
as often as may be appropriate.

 

13.11.Submission to Jurisdiction; Process Agent; No Jury Trial.

 

13.11.1.Each party to the Agreement hereby submits to the jurisdiction of any
state or federal court sitting in Palm Beach County, Florida, in any action
arising out of or relating to this Agreement, and agrees that all claims in
respect of the action may be heard and determined in any such court. Each party
to the Agreement also agrees not to bring any action arising out of or relating
to this Agreement in any other court. Each party to the Agreement agrees that a
final judgment in any action so brought will be conclusive and may be enforced
by action on the judgment or in any other manner provided at law or in equity.
Each party to the Agreement waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.

 

13.12.EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY
TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.

 



 -13- 

 

 

13.13.Construction. The patties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
patty is in breach of the first representation, warranty, or covenant.

 

13.14.Independent Nature of Buyer’s Obligations and Rights. The obligations of
each Buyer under this Agreement are several and not joint with the obligations
of any other Buyer, and no Buyer shall be responsible in any way for the
performance or non-performance of the obligations of any other Buyer under this
Agreement. Nothing contained herein, and no action taken by any Buyer pursuant
hereto or thereto, shall be deemed to constitute the Buyer as a partnership, an
association, a joint venture, or any other kind of entity, or create a
presumption that the Buyer are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Buyer to be joined as an additional party
in any proceeding for such purpose.

 

[Signature Page to Spin-Off Agreement To Follow]

 



 -14- 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SELLER:   BUYER:         Gratitude Health, Inc.   /s/ Hamid Emarlou       Hamid
Emarlou, Personally By: /s/ Roy Warren     Name: Roy Warren     Title: Chief
Executive Officer    

 



 -15- 

 

 

SCHEDULE 4.3.2

 

Retained Liabilities

 

Accounts Payable

 



   Type   Date   Num   Due Date  Open Balance  Diehl Servilla                   
   Bill    07/01/2011    16281   07/11/2011   112.50      Bill    07/01/2011  
 16282   07/11/2011   40.00      Bill    07/18/2011    17671   07/28/2011 
 520.00      Bill    10/11/2011    18531   10/21/2011   80.00  Total Diehl
Servilla                     752.50  dkc Public Relations                       
    Bill    10/29/2010    37644   11/08/2010   1,504.27      Bill  
 10/29/2010    37897   11/08/2010   744.59      Bill    02/28/2011    38604  
03/30/2011   10,063.25      Bill    03/18/2011    38734   04/17/2011   125.72 
Total dkc Public Relations                     12,437.83  Graham Curtin      
                     Bill    07/31/2013    128173   08/10/2013   1,785.00  Total
Graham Curtin                     1,785.00  Plain Concepts Corporation      
                     Bill    08/22/2012    1133   09/01/2012   8,000.00  Total
Plain Concepts Corporation                     8,000.00                      
 22,975.33 

 

Convertible Debts

 

Note Holder  Principal   Accrued interest  Alpha  $70,000.00   $59,599.73  Brio 
$102,500.00   $16,046.99 

 

 

-16-

 

